EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Schweers on 9/7/2021.

The application has been amended as follows: 

Claim 49, last line, please change “consisting of 87.5% homology to SEQ ID No:1” to - - having 87.5% identify to SEQ ID No:1 --.

Claim 55, last second line, please delete “consisting”. 

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant device having a control zone or dried reagent zone comprising a peptide SEQ ID No: 1 CPRRPYIL or at least 87.5% identity thereof (at least 7 out of total 8 amino acid residues). Using control zone or dried reagent zone is known in the art, such as disclosed in May (US 20010008774). Also, the SEQ ID NO: 1, Holtom (J. Neuroscience Methods 2000 100:151-156) has disclosed an 87.5% identity of peptide, i.e. RRPYIL (7 out of 8 immobilized anti-neurotensin antibody (capable of recognizing SEQ ID NO: 1) in a device (emphasis added). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641